Citation Nr: 0001894	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to August 
1973.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, denying service connection for 
Hepatitis.  On his statement on appeal in March 1998 the 
veteran requested a Board hearing at the RO.  He thereafter 
canceled that hearing, which the RO had scheduled on June 24, 
1999.  A second Board hearing was scheduled on October 4, 
1999, using video conferencing techniques.  The veteran 
failed to report for this hearing.  


REMAND

Factual Background

The veteran's service medical records, including a June 1973 
service examination shortly before separation, contain no 
findings or diagnoses of Hepatitis.  

At a February 1993 VA outpatient treatment, the veteran 
reported having had pain and tingling in his feet for the 
prior two years.  He also reported bilateral foot swelling.  
The examiner assessed paresthesias.  Later in February 1993, 
VA liver function tests (LFT's) were abnormal.

Upon a May 1993 VA outpatient treatment, it was noted that 
the veteran continued to have liver enzyme elevation yet he 
continued to drink alcohol. 

Upon VA hospitalization in May 1993, the veteran was 
diagnosed with disorders including alcohol liver disease and 
small fiber neuropathy.  The Hepatitis C antibody was 
reactive.  

Upon VA hospitalization in June 1993, the veteran was 
diagnosed with disorders including alcoholic liver disease 
and Hepatitis C infection, with hypoglycemia secondary to his 
liver disease. 

At a September 1993 medical consultation regarding the 
veteran's liver disease, the veteran reported noting pain and 
swelling in both feet and ankles in 1989 or 1990, with no 
injury to the feet and ankles but with much climbing of 
ladders at that time.  The veteran reported that the VA had 
assessed sprained ankles.  The veteran reported continued 
pain and swelling in his legs, but with no history of 
thrombophlebitis.  The veteran was reportedly told a year 
later that based on blood testing he had a bad liver.  The 
veteran reported that he had liver problems on one occasion 
ten years prior, with treatment then at the Huntington VA 
hospital with a diagnosis at that time of infectious 
mononucleosis; later, upon blood testing, he was told he had 
Hepatitis C.  The veteran denied jaundice and reported never 
having had a blood transfusion.  However, the veteran 
reported a past history of intravenous drug use, though not 
since 1973.  The veteran reported drinking no alcohol since 
May 1993, but reported consumption of twelve beers per day 
plus additional whisky prior to that time.  The veteran 
reported multiple other symptoms including occasional right 
lower quadrant abdominal pain and occasional hematochezia.  A 
physical examination was conducted.  The examiner assessed 
probable alcoholic liver disease, rule out additional chronic 
active Hepatitis; and chronic venous insufficiency with 
varicose veins.  

Upon VA hospitalization in November 1993, a liver biopsy was 
performed based on abnormal LFT's.  Symptoms consisted of 
daily bilateral feet swelling.  The examiner diagnosed 
chronic Hepatitis with elevated LTF's.  

The claims file contains multiple VA medical intake 
evaluations and outpatient treatments in 1994 and 1995, with 
the veteran reporting a histories including Hepatitis C, 
cirrhosis, colon infection, alcohol abuse, hypoglycemia, and 
anxiety.  In these reports he variously complained of 
worsening leg spasms, bilateral foot pain and swelling, 
bilateral leg pain upon walking, recurrent fatigue, and 
shakes from low blood sugar.  Assessments included cirrhosis 
of the liver, status post alcohol use, Hepatitis C, pedal 
edema, and paresthesias.  

The veteran submitted several long, disorganized statements 
in March 1994; May, June, July, and August of 1995; and 
January 1996.  These statements do not appear to add 
significant content to his contentions that he incurred 
Hepatitis C in service, that it was mistaken for 
mononucleosis in the early 1980's, and that it has persisted 
in an active state, with ongoing symptoms including symptoms 
of cirrhosis of the liver, until the present.  

In a May 1994 VA outpatient treatment it was noted that 
cirrhosis was confirmed by liver biopsy.  

The veteran submitted numerous lay statements in July 1994 
from neighbors, former employers, friends, and acquaintances, 
which generally confirm that the veteran began having 
difficulty with his feet and legs around 1990 or 1991.  

One-plus pitting edema and palpable liver and spleen were 
noted upon September 1994 VA outpatient treatment.   

At a May 1995 VA outpatient treatment the veteran informed 
that he had quit work due to pain and swelling in the feet.  

At a July  1995 VA medical intake evaluation, the veteran 
reported a history of Hepatitis C with cirrhosis, and 
hypoglycemia.  The veteran complained of fatigue and leg 
cramps. 

The RO has assigned the veteran a permanent and total 
disability rating for pension purposes effective in November 
1993.  

The claims folder contains Social Security records related to 
a December 1995 decision granting disability benefits based 
on chronic alcoholic liver disease and Hepatitis C.  However, 
it does not appear that all the medical records relied upon 
for that determination have been included in the claims 
folder.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a veteran 
is in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as those on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, these medical records must be obtained for 
association with the claims folder.  

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should also obtain and 
associate with the claims file the 
medical records underlying the veteran's 
award of Social Security disability 
benefits.

2.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




